Title: To George Washington from Major General William Heath, 16 June 1777
From: Heath, William
To: Washington, George



Dear General
Boston June 16th 1777.

Since my last the Deputy Pay Master Genl has received from the Honble Continental Congress, Warrents on the Loan Office for a Supply of Monies. We have purchased about One Hundred Horses for the Cannon and Ammunition Waggons, As soon as the latter are compleated, the whole will be sent on without loss of time.
Saturday last a prize Brig. was sent in Here by Comodore Manly. She was bound from London to New York Laden with Duck, Cordage &c. The same day two Brigs. arrived from Bilboa. They were sent the last Fall from this place by Mr Miller Deputy Commissary, and were almost Loaded at Bilboa with Salt in order to Return, when by order of Mr Lee & others part of the Salt was unloaded and the Vessels Loaded with Anchors, Cables, Cordage, Duck, Linens, &c., One of them has Cordage compleat for a Ship of 7 or 800 Tons a Large Ship was soon to follow laden with the same kind of Articles, those arrived in the two Brigs. are Consigned to the Honble James Warren Esqr. by direction of Elbridge Gerry Esqr. Member of Congress, General Warren is Surprised that they should come Consigned to him and is pretty Confident that they are the property of the United States, Mr Gerry could not send them on his own Account. Their being sent in Vessels fitted out by the Continental Commissary is another Strong Evidence that they belong to the Continent, We shall Unload and Store the Effects untill the Matter is ascertained.
I have this Moment recd the inclosed Letter from General Spencer, Your Excellency will Observe that he expects the pay of a Separate Command, and also pay for a Secretary, Dy Adjt General and a Brigade Major. I beg your Excellency’s direction as soon as possible, As the several Officers, I suppose want their pay, and I am at some loss in the matter. I have the honor be with great Respect Your Excellency’s Most Obt Servt

W. Heath

